Case 3:19-cv-00370 Document1 Filed 05/10/19 Page 1 of 3 PagelID #: 1

LR Form (Rev. 1/05)

UNITED STATES DISTRICT COURT

 

 

 

  

 

 

Southern District of West Virginia, Division; HUNTINGTON
APPLICATION TO PROCEED
WITHOUT PREPAYMENT m= es
Josiah Allen w them FEES AND COSTS ee
Cr “ ch she nk '
CASE NUMBER: 3-| 4-¢v- 370 ! MAY | 0 2gis
Aven Len SM |
Southern
I, Deseph Allen Wiliam Conckshemlk declare that I am the (check appropriate box)
Jl plaintiff/petitioner/movant [J appellant CO) other

in the above-entitled proceeding; that in support of my request to proceed without prepayment of fees or costs
under 28 U.S.C. §1915, J declare that I am unable to pay the costs of these proceedings and that I am entitled to the
relief sought in the complaint/petition/motion/notice of appeal.

In support of this application, I answer the following questions under penalty of perjury:

1. Are you currently incarcerated? bf Yes (If“Yes,” go to # 3) CI] No (If“No,” go to #2)
If “Yes,” state the place of your incarceration Wester, scinna\ Vea 4. O'Hanlon Blue. Be Choatoy We. WY wque4
Are you employed at the institution? WO Do you receive any payment from the institution?_ O

Have the institution fill out the Certificate portion of this application and attach a ledger sheet from the
institution(s) of your incarceration showing at least the past six months’ transactions.

2. Are you currently employed? [1 Yes (if“Yes,” go to # 2.a) No (If “No,” go to # 2.b)

a. If the answer is “Yes,” state the amount of your take-home salary or wages and pay period and give the
name and address of your employer.

b. Ifthe answer is “No,” state the date of your last employment, the amount of your take-home salary or wages
and pay period and the name and address of your last employer. \ ae

eee wR. oy, pEOVi CLE OOS © pet Yer) _ . ca . cnt
Nos se exo Ne NY Seley - Be erngloy eyed) zoo Wie. Oo ankina ton wv 8S Ws

3. In the past 12 twelve months have you received any money from any of the following sources?

a. Business, profession or other self-employment C) Yes %) No
b. Rent payments, interest or dividends 0 Yes No
c. Pensions, annuities or life insurance payments. im Yes fA No
d. Disability or workers compensation payments 0 Yes EE] No
e. Gifts or inheritances O Yes [A No
f. Any other sources x Yes O No

If you answered “Yes” to any portion of question #3, describe each source of money and state the amount
received and what you expect you will continue to receive,

Wy mor her SOMEA res ON Me 2p Con EN AEC 2) whan Shaw Can |
L Citar we Ah Prone. Tow Ok Ceres Ss she, WARS MY \be, odo\e, +5 moc ve.

4a be «
Ky ae oak Ned Wacky » Clg MEALS
Case 3:19-cv-00370 Document1 Filed 05/10/19 Page 2 of 3 PagelD #: 2

LR Form (Rev. 1/05) Page 2
4. Do you have any cash or checking or savings accounts? 0 Yes Bi No

If “Yes,” state the total amount. &&

 

5. Do you own any real estate, stocks, bonds, securities, other financial instruments, automobiles or any other
thing of value? C Yes J No

If “Yes,” describe the property and state its value.

6. List the persons who are dependent on you for support, state your relationship to each person and indicate
how much you contribute to their support.

NIA

7. I do hereby stipulate that the recovery, if any, obtained in this action shall be paid to the Clerk of Court, who
shall pay therefrom, all unpaid costs taxed against plaintiff and pay the balance to plaintiff and/or his/her

attorney, if any.

I declare under penalty of perjury that the above information is true and correct.

Q2 Nay 20O\9 LA £ (C£

Date Signature of Applicant

CERTIFICATE

(Incarcerated applicants only)
(To be completed by the institution of incarceration)

 

 

 

I certify that the applicant named herein fxs the sum of $ Aa, Tl on account to his/her credit
at (name of institution) We Sler, A oc-toval aM o. . I further certify that the applicant has the
following securities to his/her credit —_ .
I further certify that during the past six months the applicant’s average balance was $ lle , and the

average of monthly deposits was $

5-2-4 ) E Len. bow

Date Signature of Authorized Officer

 

 
 

 
